DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment

Status of Claims
Claims 24-26 and 28-39 are pending and under examination in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 24-26 and 28-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 101120936 A) in view of Sato et al (JP2006174746) both from IDS and as evidenced by Smith (2011) and further in view of Chikama et al. (JP 6307329 priority 2015-11-12)
Zhang teaches with regards to instant claim 24 that coffee bean comprises chlorogenic acid for the use or treatment of estrogen-like disorders useful for improving menopausal disorders such as hot flashes (page 3, lines 14-20, as required by  in the description and in a pharmaceutical composition administered orally, and further discloses production examples for tablets and capsules containing 1 mg or 300mg of chlorogenic acid (claims 24, 27, 29etc., examples 4,5) thus will have 0.015 or less as required by instant claim 24.With regards to instant claims 32-33, the chlorogenic acids in the coffee bean will intrinsically be those recited by instant claims 32 and 33 absent factual evidence to the contrary. With regard to the length of time of administration as required by instant claims 34-35 and claim 36 and 37, are variables that achieves a recognized result and, therefore, the determination of the optimum administration range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent of any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s) and administration times.
However Zhang fails to teach the specific chlorogenic acids. 
Sato, teaches green coffee been extract with chlorogenic acid such as 3-caffeoylquinic acid, 4-caffeoylquinic acid etc., (as required by claims 32-33). Additionally teaches that the component A, from plant extract (i.e., green coffee beans, see para 
Chikama teaches administering 50-1000 mg of chlorogenic acid (i.e., 3-caffeoylquinic acid, 4-caffeoylquinic acid etc.,) per day 60 minutes before bed time (see  claims 1-3, as required by instant claims 36-37) and can be administered for a week (see entire translation) and from coffee beans. 
Neither references teach a roasted coffee bean, nonetheless the agents found in coffee beans would still be the same as taught by Chikama (see claims 1-3), Therefore it would have been obvious to one of ordinary skill in the art to administer Zhang’s teaching in combination with Sato and Chikama with a reasonable expectation of success in treating hot flash because that coffee bean comprises chlorogenic acid for the use or treatment of estrogen-like disorders useful for improving menopausal disorders such as hot flashes (page 3, lines 14-20). Therefore, It would have been obvious to one of ordinary skill in the art at the time of filing to have been motivated to treat menopause symptom such as hot flash with a reasonable expectation of success because Smith teaches hot flash is one of the most common in menopausal patients (see entire article). One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a) and to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).
Applicant’s argument is moot due to the rejection above.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/02/15/22